Citation Nr: 0712871	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  00-07 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an eye disorder 
other than solitary blot hemorrhage, one in each eye, and 
bilateral loss of pigment epithelium.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1963 and from June 1966 to July 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1998 and February 2000 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  In March 
2001, the Board remanded the veteran's appeal for further 
evidentiary development.  In July 2004, the Board granted a 
100 percent schedular rating for megakaryocytic hyperplasia 
with myelofibrosis (MHWM), dismissed the claim for a total 
rating based on individual unemployability (TDIU), and 
remanded the claims of entitlement to service connection for 
eye, heart, seizure, and kidney disorders for further 
evidentiary development including adjudication of the claims 
based on a theory of direct service incurrence.  In a January 
2006 rating decision, the RO granted entitlement to service 
connection for a kidney disorder.  Therefore, the issues on 
appeal are as characterized on the first page of this 
decision.

The veteran requested a central office hearing in his March 
2000 VA Form 9, Appeal to Board of Veterans' Appeals, that 
perfected his appeal to the September 1998 rating decision 
that denied his claim for an increased rating for MHWM and 
for a TDIU.  While he was not thereafter provided a hearing, 
the July 2004 Board decision granted him the maximum benefit 
allowable by law or regulation as to these rating claims, the 
claims for which the hearing was requested are no longer in 
appellate status, and the veteran stated that he did not want 
a personal hearing in the VA Form 9 that perfected his appeal 
to the February 2000 rating decision that denied his claims 
of entitlement to service connection for eye, heart, kidney, 
and seizure disorders.  Therefore, the Board finds that 
adjudication of the remaining issues on appeal may go forward 
without first scheduling the claimant for a hearing.  




FINDINGS OF FACT

1.  The medical evidence shows that the veteran's service 
connected MHWM aggravates his bilateral diabetic retinopathy 
with macular edema.  

2.  Refractive error, bilateral subcapsular cataracts, left 
eye retinal drusen, bilateral dermatochalasis, right eye age-
related macular degeneration (ARMD), and left eye geographic 
atrophy were first diagnosed years after service and the 
preponderance of the evidence is against a nexus between 
these eye disorders and any incident of or finding recorded 
during service or the already service connected MHWM.

3.  A heart disorder was first diagnosed years after service 
and the preponderance of the evidence is against a nexus 
between a heart disorder and any incident of or finding 
recorded during service or the already service connected 
MHWM.

4.  A seizure disorder was first diagnosed years after 
service and the preponderance of the evidence is against a 
nexus between a seizure disorder and any incident of or 
finding recorded during service or the already service 
connected MHWM.


CONCLUSIONS OF LAW

1.  Service connection for bilateral diabetic retinopathy 
with macular edema is warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.310 (2006); 
71 Fed. Reg. 52744 (2006) (amendment to 38 C.F.R. § 3.310).

2.  Refractive error, bilateral subcapsular cataracts, left 
eye retinal drusen, bilateral dermatochalasis, right eye 
ARMD, and left eye geographic atrophy were not incurred in or 
aggravated during military service or by the already service 
connected MHWM.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2006); 71 Fed. Reg. 52744 (2006) 
(amendment to 38 C.F.R. § 3.310).

3.  A heart disorder was not incurred in or aggravated during 
military service or by the already service connected MHWM and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2006); 71 Fed. Reg. 52744 (2006) 
(amendment to 38 C.F.R. § 3.310).

4.  A seizure disorder was not incurred in or aggravated 
during military service or by the already service connected 
MHWM and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2006); 71 Fed. Reg. 52744 (2006) 
(amendment to 38 C.F.R. § 3.310).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between the care 
provided and the disability; the degree of disability, and 
the effective date of any disability benefits.  The veteran 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in June 2001, April 2003, August 
2004, and October 2005 informed the veteran to submit all 
relevant evidence in his possession and of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  

While the written notice provided to the veteran did not 
provide notice of the type of evidence necessary to establish 
a disability rating and effective date for the disabilities 
on appeal, the failure to provide this notice is harmless 
because, to the extent outlined below, the preponderance of 
the evidence is against the appellant's claims and any 
questions as to the appropriate disability rating or 
effective date to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  VA 
failed to follow this sequence.  Nonetheless, the Court of 
Appeals for Veterans Claims (Court) has recently held that a 
supplemental statement of the case (SSOC) that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, No. 02-1077 slip op. at 5-6 (U.S. Vet. App. Dec. 
21, 2006) (Mayfield III); see also Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (holding a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  Here, a 
January 2006 SSOC post-dated the above notice letters.  The 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, slip op. at 7, citing Mayfield 
II, 444 F.3d at 1333-34.  

The Board also notes that in October 2006 the Board provided 
the veteran with notice of the recent amendments to 38 C.F.R. 
§ 3.310 which essentially codified the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The 
veteran did not thereafter reply.  Therefore, the Board finds 
that adjudication of the current appeal may go forward 
without further delay.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).   

In view of the above, the Board finds that the RO complied 
with VA's duty to notify the veteran.  38 U.S.C.A. § 5103(a); 
see also Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all service medical records and all 
identified post-service medical records including all of the 
veteran's records from Moncrief Army Hospital, Eisenhower 
Medical Center, and Desert Valley Hospital as well as from 
the Columbia, Wadsworth, San Juan, West Los Angeles, and Loma 
Linda VA Medical Centers.  VA has also afforded the veteran 
VA examinations and/or obtained medical opinions in February 
1999, March 1999, February 2002, August 2003, and October 
2005.

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

The Claims

The veteran contends that his current eye, heart, and seizure 
disorders were caused by military service or by the already 
service connected MHWM.  It is also requested that the 
veteran be afforded the benefit of the doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.304.

Also, certain chronic heart and neurological diseases may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen, supra.  Effective October 10, 
2006, 38 C.F.R. § 3.310 was amended to require that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

Eye Disorders

As to entitlement to service connection for an eye disorder 
other than bilateral solitary blot hemorrhage and bilateral 
loss of pigment epithelium, the Board notes that a December 
1962 service medical record shows that the veteran received 
medical attention for glass that was lodged in his right eye.  

Post-service, while a 1987 VA treatment record shows the 
veteran's complaints and treatment for blurred vision, the 
first diagnosis of an eye disorder does not appear in the 
record until 1999.  See VA eye examination dated in February 
1999.  The record on appeal, including the results from the 
February 1999, February 2002, August 2003, and October 2005 
VA eye examinations and/or addendum, thereafter show that the 
veteran's current eye disabilities can be summarized as 
follows: diabetic retinopathy with macular edema; bilateral 
solitary blot hemorrhage; bilateral loss of pigment 
epithelium; refractive error/presbyopia; bilateral 
subcapsular cataract; left eye retinal drusen; bilateral 
dermatochalasis; right eye ARMD; and left eye geographic 
atrophy.

As to the origins of the diabetic retinopathy with macular 
edema, the February 1999 VA eye examiner opined that it was 
"contributed to by" service connected MHWM.  This opinion 
is not contradicted by any other competent opinion of record.  
Evans, supra.  Accordingly, entitlement to service connection 
for diabetic retinopathy with macular edema, to the extent it 
is aggravated by the service connected MHWM, is granted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.310; Allen, 
supra (compensation is payable when service-connected 
disability has aggravated a non-service-connected disorder).

As to the origins or etiology of the remaining eye disorders, 
the September 2003 rating decision already granted service 
connection for the bilateral solitary blot hemorrhage and 
bilateral loss of pigment epithelium.  

As to the origins or etiology of the remaining eye disorders, 
in the addendum to the October 2005 VA eye examination the 
examiner opined that he was more than fifty percent certain 
that the claimant's eye conditions (i.e., bilateral 
subcapsular cataracts, bilateral dermatochalasis, right eye 
ARMD, and left eye geographic atrophy) are not related to 
injuries he sustained during service.  

As to a relationship between the remaining eye disorders and 
already service connected MHWM, in the August 2003 addendum 
to the February 2002 VA examination it was opined that 
refractive error, bilateral subcapsular cataracts, and left 
eye retinal drusen were not related to or secondary to the 
veteran's service connected MHWM.  

The above opinions are not contradicted by any other 
competent opinion of record.  Evans, supra.  Accordingly, as 
to refractive error, bilateral subcapsular cataracts, left 
eye retinal drusen, bilateral dermatochalasis, right eye 
ARMD, and left eye geographic atrophy the uncontradicted 
medical evidence does not show that these eye disorders are 
related to military service or already service connected 
MHWM.  See 38 C.F.R. §§ 3.303, 3.310; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein); Allen, supra.  

It is also pertinent to point out that these eye disorders 
were first diagnosed years after the veteran's separation 
from military service in 1984 and such negative evidence 
weighs against the claim for direct service connection.  See 
38 C.F.R. § 3.303, Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  More importantly, the only competent 
opinions addressing the contention that there is a 
relationship between these other eye disorders and events in-
service or service connected MHWM unequivocally weighs 
against the claim.  See 38 C.F.R. §§ 3.303, 3.310; Rabideau, 
supra; Allen, supra. 

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for direct 
and secondary service connection for refractive error, 
bilateral subcapsular cataracts, left eye retinal drusen, 
bilateral dermatochalasis, right eye ARMD, and left eye 
geographic atrophy.  

Heart Disorder

As to entitlement to service connection for a heart disorder, 
the Board notes that service medical records starting in 
April 1977, including the subsequent December 1982 annual 
examination and the May 1984 separation examination, show the 
veteran's periodic complaints and treatment for chest wall 
pain but without a cardiac diagnosis.  An April 1977 
electrocardiogram noted no significant abnormalities.  In 
November 1978, the diagnosis was upper respiratory infection.  
A November 1978 electrocardiogram was within normal limits 
but noted bradycardia.  Thereafter the diagnosis provided in 
these records, if any, was chest wall pain of unknown 
etiology.  Tellingly, no evidence of heart disease was found 
at any of these examinations.  See service medical records 
dated in February 1980, March 1980, April 1980, and March 
1982.  While the February 1980 treatment records also 
diagnosed rule out "mild cardiac disease," the subsequent 
electrocardiogram revealed "no gross abnormalities" of the 
heart.  A subsequent January 1982 electrocardiogram was also 
within normal limits.  While a subsequent August 1982 
echocardiogram was irregular and further clinical evaluation 
for heart disease was recommended, the electrocardiogram 
conducted later that same month was within normal limits.  
And, in July 1983, a service medical record included the 
opinion that the veteran was not hypertensive.

Post-service, while a 1985 VA treatment record shows the 
veteran's complaints and treatment for chest pain of unknown 
etiology with electrocardiogram and chest x-rays being 
normal, the first diagnosis of a chronic disease process 
affecting the heart does not appear in the record until 1987 
- at that time, the veteran was diagnosed with hypertension.  
The record also notes a history of a myocardial infarction in 
1992.  And, starting in 1998, the VA treatment records show 
the veteran being diagnosed with congestive heart failure.  
Likewise, the September 1998 VA examiner noted a history of 
arteriosclerotic heart disease.  Thereafter, the record on 
appeal, including the results from the March 1999, February 
2002, August 2003, and October 2005 VA heart examinations or 
addendum, shows that the veteran's current heart disabilities 
can be summarized as follows: hypertension; left ventricular 
dysfunction; congestive heart failure; acquired coronary 
artery disease with history of myocardial infarction and 
subsequent decrease in systolic function with coronary bypass 
surgery in 2004; symptomatic heart failure; arteriosclerotic 
heart disease; and ischemic cardiomyopathy.

As to a relationship between any of these heart disorders and 
military service, the March 1999 VA heart examiner reported 
that it was "difficult to say that he has coronary artery 
disease" and thereafter opined that the veteran did not have 
left ventricular dysfunction until 1997 and 1998.  
Subsequently, the February 2002 VA neurological examiner 
opined that the veteran's congestive heart failure was caused 
by ischemic cardiomyopathy.  The October 2005 VA heart 
examiner thereafter opined that the veteran had pulmonary 
hypertension of uncertain etiology and "multiple risk 
factors for coronary artery disease [which] were not related 
to military service."  

As to a relationship between any of these heart disorders and 
the already service connected MHWM, the February 2002 VA 
general examiner opined that "[i]t is unlikely that his 
arteriosclerotic vascular disease . . . [is] related to or 
materially aggravated by his diagnosed [MHWM]."  Likewise, 
in the August 2003 addendum it was opined that the veteran's 
cardiovascular disease was unrelated to his MHWM.

The above opinions are not contradicted by any other 
competent opinion of record.  Evans, supra.  Accordingly, the 
uncontradicted medical evidence does not show that any of 
these heart disorders are related to military service or 
already service connected MHWM.  See 38 C.F.R. §§ 3.303, 
3.310; Rabideau, supra; Allen, supra.  

It is also pertinent to point out that these heart disorders 
were first diagnosed years after the veteran's separation 
from military service in 1984 and such negative evidence 
weighs against the claim for direct service connection.  See 
38 C.F.R. § 3.303, Maxon, supra.  More importantly, the only 
competent opinions addressing the contention that there is a 
relationship between any of the current heart disorders and 
events in-service or service connected MHWM unequivocally 
weighs against the claim.  See 38 C.F.R. §§ 3.303, 3.310; 
Rabideau, supra; Allen, supra.  Likewise, the presumptions 
found at 38 C.F.R. § 3.307, 3.309 do not help the veteran 
because the record does not show his being diagnosed with one 
of the specially enumerated disorders within the first post-
service year.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for direct 
and secondary service connection for a heart disorder.  

Seizure Disorder

As to entitlement to service connection for a seizure 
disorder, the Board notes that an August 1974 service medical 
records show the veteran's treatment for headaches with 
intermittent vision black-out spells.  The diagnosis was 
deferred.  However, when the veteran was seen in November 
1979 complaining of numbness of the mouth and tongue as well 
as dizziness, the diagnosis was viral syndrome.  Thereafter, 
at the December 1982 annual examination and the May 1984 
separation examination, while the veteran reported a history 
of dizziness and/or black-outs, he was not thereafter 
diagnosed at either examination with a seizure disorder.  
Service medical records were otherwise negative for 
complaints, diagnoses, or treatment related to a seizure 
disorder.

Post-service, while a 1987 VA treatment record shows 
complaints and treatment for blurred vision and the veteran 
complained to the September 1995 VA examiner of dizziness, 
the first time that the record on appeal, including the 
results from the February 1999, February 2002, August 2003, 
and October 2005 VA neurological examinations or addendum, 
show that the veteran had a single episode characterized as a 
seizure was in September 1997.  

While subsequent VA treatment records dated through January 
2006 note that the veteran had a history of a seizure in 
September 1997, they do not thereafter ever show his having 
another seizure.  In this regard, VA examiners in February 
1999, February 2002, August 2003, and October 2005 were 
uniform in opining that the seizure was a one time 
occurrence, had never re-occurred, and/or had resolved.

As to a relationship between the seizure and military 
service, the October 2005 VA neurological examiner opined 
that "there is no reasonable connection [between his seizure 
and stroke] to service activity" because his seizure/stroke 
was caused by his combined history of diabetes and 
hypertension.  It was also opined that his Bell's palsy was 
also not connected to service.

As to a relationship between the seizure and already service 
connected MHWM, the February 1999 VA neurological examiner 
opined that he was unable to find such a relationship.  
Thereafter, the February 2002 VA neurological examiner opined 
that it was not possible to link the veteran single seizure 
and subsequent multiple transient ischemic attacks in 1997 to 
his MHWM.  In fact, the February 2002 VA neurological 
examiner opined that the veteran suffered from a stroke in 
1997 and not a seizure and that the stroke was caused by an 
"emboli coming from a left ventricular thrombus that was 
present in the veteran's heart due to ischemic cardiomyopathy 
and is not related in any way to the [MHWM]."  Moreover, in 
the August 2003 addendum, it was opined as follows:

Relative to the 'seizure disorder', the 
available medical documentation points to 
the veteran having had a thrombotic 
[c]erebrovascular accident (CVA), as 
likely as not unrelated to the MHWM, and 
as likely as not secondary to underlying 
cardiovascular disease, itself unrelated 
to the MHWM.

Lastly, the October 2005 VA neurological examiner opined that 
"[i]t appears most likely that a history of generalized 
motor seizures has been present, but there is no indication 
of the connection to service related issues.  This is 
probably a vascular complication."

The above opinions are not contradicted by any other 
competent opinion of record.  Evans, supra.  Accordingly, the 
uncontradicted medical evidence does not show that any 
alleged current seizure disorder is related to military 
service or already service connected MHWM.  See 38 C.F.R. 
§§ 3.303, 3.310; Rabideau, supra; Allen, supra.  

It is also pertinent to point out that there is an 
approximately 13 year period between the veteran's separation 
from military service in 1984 and first being diagnosed with 
a seizure in 1997.  Such negative evidence weighs against the 
claim for direct service connection.  See 38 C.F.R. § 3.303, 
Maxon, supra.  More importantly, the only competent opinion 
addressing the contention that there is a relationship 
between the alleged current seizure disorder and events in-
service or service connected MHWM unequivocally weighs 
against the claim.  See 38 C.F.R. §§ 3.303, 3.310; Rabideau, 
supra; Allen, supra.  Likewise, the presumptions found at 
38 C.F.R. § 3.307, 3.309 do not help the veteran because the 
record does not show the veteran being diagnosed with one of 
the specially enumerated disorders within the first post-
service year.

As to the February 2002 VA neurological examiner's opinion 
that the veteran probably suffered a left hemisphere stroke 
with residuals in 1997 and not a seizure, that the stroke 
might be attributable to his hypertension and diabetes 
mellitus, and the hypertension "could be" service-related, 
the Board finds this opinion too speculative to be credible.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Warren v. 
Brown, 6 Vet. App. 4 (1993) (physicians' statements that 
there "could have been," or that there "may or may not 
be," a causal relationship insufficient to make claim for 
service connection well-grounded).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for direct 
and secondary service connection for a seizure disorder.




Conclusion

In reaching the above conclusions, the Board has not 
overlooked the appellant's and his representative's 
statements to the RO or the veteran statements to his 
physicians.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide opinions relating to the diagnosis 
or etiology of diseases or disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, these 
statements regarding the diagnosis and origins of the 
veteran's disabilities are not probative evidence as to the 
issues on appeal.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, to the extent outlined 
above, the preponderance of the evidence is against the 
appellant's claims and the doctrine is not for application.  
See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for diabetic retinopathy with macular 
edema is granted subject to the laws and regulations 
governing monetary awards.

Service connection for refractive error, bilateral 
subcapsular cataracts, left eye retinal drusen, bilateral 
dermatochalasis, right eye ARMD, and left eye geographic 
atrophy, is denied.

Service connection for a heart disorder is denied.



Service connection for a seizure disorder is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


